In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐3037 
KEVIN STERK and JIAH CHUNG, 
                                                Plaintiffs‐Appellants, 

                                  v. 

REDBOX AUTOMATED RETAIL, LLC, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 11‐cv‐01729 — Matthew F. Kennelly, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 26, 2014 — DECIDED OCTOBER 23, 2014 
                ____________________ 

   Before FLAUM, MANION, and KANNE, Circuit Judges. 
    FLAUM, Circuit Judge. Redbox Automated Retail, LLC out‐
sources  its  customer  service  operations  to  Stream  Global 
Services,  which  fields  Redbox  customer  inquiries  through  a 
customer  service  call  center.  To  enable  Stream  to  perform 
this function, Redbox provides Stream with access to its cus‐
tomer database, the disclosure of which Kevin Sterk and Jiah 
Chung  allege  violates  the  Video  Privacy  Protection  Act,  18 
U.S.C. § 2710. The district court granted summary judgment 
2                                                        No. 13‐3037 

in Redbox’s favor, concluding that Redbox’s actions fall with‐
in  the  statutory  exception  for  disclosures  in  the  ordinary 
course  of  business—more  precisely,  disclosures  incident  to 
“request processing.” We agree, and therefore affirm the dis‐
trict court’s decision. 
                             I. Background 
    Redbox operates automated self‐service kiosks—typically 
located  at  grocery  stores,  convenience  stores,  or  drug 
stores—at  which  customers  rent  DVDs  and  Blu‐ray  discs 
with  a  debit  or  credit  card  for  a  daily  rental  fee.  Although 
Redbox owns and operates the machines, the company out‐
sources  certain  “back  office”  functions  to  various  service 
providers, including Stream. Stream provides customer ser‐
vice to Redbox users when, for example, a customer encoun‐
ters  technical  problems  at  a  kiosk  and  requires  help  from  a 
live person. In such an  event, the  Redbox customer can call 
the  phone  number  listed  on  the  machine  to  speak  to  a  cus‐
tomer service representative to troubleshoot the issue. If res‐
olution  of  the  customer’s  issue  requires  accessing  that  cus‐
tomer’s video rental history—for instance, if a Redbox kiosk 
charges  the  customer’s  credit  card,  but  fails  to  dispense  the 
selected  movie—that  call  center  representative  (a  Stream 
employee) will do so. 
    So  that  Stream  can  perform  Redbox’s  customer  service 
functions, Redbox has granted Stream access to the database 
in  which  Redbox  stores  relevant  customer  information.  To 
enable customer service representatives to perform their jobs 
capably, Stream trains its employees on how to use the data‐
base  to  access  the  information  necessary  to  respond  to  cus‐
tomer  inquiries.  Plaintiffs  object  both  to  Stream’s  ability  to 
access  customer  rental  histories  when  prompted  by  a  cus‐
No. 13‐3037                                                           3

tomer  call  and  Stream’s  use  of  customer  records  during  the 
course  of  employee  training  exercises.  In  plaintiffs’  view, 
Redbox’s  disclosure  of  customer  information  to  Stream  for 
these  purposes  violates  the  Video  Privacy  Protection  Act 
(“VPPA”). 
     Enacted in 1988 in response to the Washington City Paper’s 
publication  of  then‐Supreme  Court  nominee  Robert  Bork’s 
video  rental  history  (a  DC‐area  video  store  provided  it  to  a 
reporter),  S.  Rep.  No.  100‐599,  at  5  (1988),  reprinted  in  1988 
U.S.C.C.A.N.  4342,  the  VPPA  prohibits  “video  tape  service 
provider[s]”  like  Redbox  from  “disclos[ing],  to  any  person, 
personally identifiable information concerning any consum‐
er of such provider.” 18 U.S.C. § 2710(b)(1). Personally iden‐
tifiable  information  (“PII”)  “includes  information  which 
identifies  a  person  as  having  requested  or  obtained  specific 
video materials or services from a video tape service provid‐
er.”  Id.  § 2710(a)(3).  But  the  VPPA  provides  several  excep‐
tions  to  the  disclosure  prohibition,  allowing  disclosure  of  a 
consumer’s  video  rental  history  when  the  consumer  has 
provided written consent, when the party seeking disclosure 
has  obtained  a  warrant  or  court  order,  or  (relevant  to  this 
case)  when  the  disclosure  is  incident  to  the  video  tape  ser‐
vice  provider’s  ordinary  course  of  business.  Id.  § 2710(b)(2). 
The  statute  instructs  that  “‘ordinary  course  of  business’ 
means  only  debt  collection  activities,  order  fulfillment,  re‐
quest  processing,  and  the  transfer  of  ownership.”  Id. 
§ 2710(a)(2). 
     Plaintiffs  Kevin  Sterk  and  Jiah  Chung  are  Redbox  users 
who contend that Redbox’s disclosure of their PII to Stream 
is  not  incident  to Redbox’s ordinary course of business. Ini‐
tially, Sterk filed this lawsuit without Chung, alleging in his 
4                                                       No. 13‐3037 

original  complaint  only  that  Redbox  violated  the  VPPA’s 
“destruction of old records” provision, which requires video 
tape service providers to destroy PII “as soon as practicable, 
but  no  later  than  one  year  from  the  date  the  information  is 
no longer necessary for the purpose for which it was collect‐
ed and there are no pending requests or orders for access to 
such information.” 18 U.S.C. § 2710(e). After Sterk’s case was 
consolidated  with  a  similar  suit,  Redbox  moved  to  dismiss 
Sterk’s complaint, arguing that the VPPA does not provide a 
private  right  of  action  for  mere  “information  retention.” 
Sterk then filed an amended complaint, which Chung joined, 
adding  the  unlawful  disclosure  claim  at  issue  here.  Redbox 
again moved to dismiss. The district court denied the motion 
but certified for interlocutory appeal the issue of whether the 
VPPA’s  private  right  of  action  extended  to  improper  reten‐
tion  claims.  We  took  up  the  issue  and  reversed  the  district 
court,  holding  that  the  VPPA  does  not  provide  a  damages 
remedy  for  a  retention  claim,  and  so  plaintiffs  could  only 
seek  injunctive  relief  from  Redbox  for  its  alleged  failure  to 
timely destroy their information. See Sterk v. Redbox Automat‐
ed Retail, LLC, 672 F.3d 535, 538–39 (7th Cir. 2012). 
    While the interlocutory appeal on the retention issue was 
pending, discovery regarding the disclosure claims proceed‐
ed.  Fact  discovery  commenced  on  December  21,  2011,  and 
originally  was  set  to  close  on  April  6,  2012.  Over  Redbox’s 
opposition, plaintiffs moved to extend discovery by a month, 
and the district court obliged. During this discovery period, 
we issued our opinion on the retention issue, and the district 
court  granted  plaintiffs  leave  to  file  another  amended  com‐
plaint. After  denying  in  part  and  granting  in  part  Redbox’s 
renewed  motion  to  dismiss the  retention  claims, the district 
court  reopened  discovery  as  to  both  the  disclosure  and  re‐
No. 13‐3037                                                         5

tention  claims  for  an  additional  period  of  time.  During  dis‐
covery,  Redbox  produced  over  a  thousand  pages  of  docu‐
ments  in  response  to  forty‐eight  document  requests;  re‐
sponded  to  forty‐two  interrogatories;  and  produced  wit‐
nesses  for  three  depositions,  including  two  Rule  30(b)(6) 
witnesses.  In  the  end,  Redbox  produced  information  con‐
cerning  every  vendor  to  which  Redbox  discloses  customer 
information—including  the  precise  information  shared  to 
each—and  plaintiffs  successfully  obtained  third‐party  dis‐
covery from Stream. Against that backdrop, Redbox  moved 
for summary judgment. 
    Plaintiffs  objected  to  Redbox’s  summary  judgment  mo‐
tion as premature, arguing (pursuant to Federal Rule of Civil 
Procedure  56(d))  that  they  needed  more  discovery  in  order 
to adequately respond to Redbox’s arguments. Despite their 
contention,  plaintiffs  pointed  to  just  two  issues  concerning 
which  they  desired  more  discovery:  (1)  information  regard‐
ing  the  “technical”  method  by  which  “Stream  queries 
Redbox’s database,” and (2) information relating to whether 
Stream  accesses  all,  or  just  a  portion,  of  Redbox’s  customer 
records. The district court denied plaintiffs’ request for addi‐
tional  discovery  and  granted  summary  judgment  as  to  all 
counts  in  Redbox’s  favor.  As  to  plaintiffs’  improper  disclo‐
sure claim (the only claim at issue in this appeal), the district 
court  concluded  that  Redbox’s  disclosure  of  its  customers’ 
PII to Stream constitutes “request processing” and thus falls 
within  the  VPPA’s  “ordinary  course  of  business”  exception. 
Plaintiffs appeal the summary judgment decision, as well as 
the district court’s refusal to permit additional discovery be‐
fore  ruling.  Plaintiffs  also  complain  that  the  district  court 
overlooked  a  footnote  in  their  opposition  brief  concerning 
Iron  Mountain,  a  vendor  with  which  Redbox  stores  backup 
6                                                          No. 13‐3037 

tapes of its data. Though victorious below, Redbox takes is‐
sue with the district court’s standing analysis. 
                              II. Discussion 
    We  review  the  issue  of  standing  de  novo.  Sierra  Club  v. 
Franklin  Cnty.  Power  of  Ill.,  LLC,  546  F.3d  918,  925  (7th  Cir. 
2008). We also review the district court’s summary judgment 
ruling de novo, construing all facts and drawing all reasona‐
ble  inferences  in  the  light  most  favorable  to  plaintiffs  (the 
non‐moving party). Mullin v. Temco Mach., Inc., 732 F.3d 772, 
776  (7th  Cir.  2013).  The  district  court’s  denial  of  plaintiffs’ 
Rule  56(d)  motion  for  additional  discovery  is  reviewed  for 
an  abuse  of  discretion.  Davis  v.  G.N.  Mortg.  Corp.,  396  F.3d 
869, 885 (7th Cir. 2005). 
     A. Standing 
     Redbox argues that plaintiffs lack standing because they 
did not suffer an injury in fact when Redbox disclosed their 
PII to  Stream.  “[T]he irreducible constitutional minimum of 
standing contains three elements.” Lujan v. Defenders of Wild‐
life, 504 U.S. 555, 560 (1992). First, a plaintiff must have suf‐
fered an injury in fact—that is, “an invasion of a legally pro‐
tected  interest  which  is  (a)  concrete  and  particularized  and 
(b)  actual  or  imminent,  not  conjectural  or  hypothetical.”  Id. 
(internal  citations  and  quotation  marks  omitted).  Next,  that 
injury must be fairly traceable to the challenged action of the 
defendant—i.e.,  there  must  be  a  causal  connection  between 
the injury and the conduct. Id. Finally, it must be likely that 
the  injury  will  be  redressed  by  a  favorable  decision.  Id.  at 
561.  Here,  there  is  no  doubt  that  plaintiffs  have  alleged  an 
“invasion  of  a  legally  protected  interest,”  which  this  suit 
would  remedy  if  successful.  See  Hayes  v.  City  of  Urbana,  Ill., 
No. 13‐3037                                                                      7

104  F.3d  102,  103  (7th  Cir.  1997)  (“What  is  necessary  for 
standing  is  a  concrete  injury,  redressable  by  success  in  the 
litigation.”).  Plaintiffs  have  demonstrated  that  Redbox,  in 
fact, disclosed their PII to Stream and argue that such disclo‐
sure violates the VPPA. 
    Redbox  characterizes  plaintiffs’  claim  as  an  allegation 
that  Redbox  committed  a  “mere  technical  violation”  of  the 
statute,  which  Redbox  argues  is  insufficient  to  establish 
standing.  But  “technical”  violations  of  the  statute  (i.e.,  im‐
permissible  disclosures  of  one’s  sensitive,  personal  infor‐
mation)  are  precisely  what  Congress  sought  to  illegalize  by 
enacting  the  VPPA.  As  we  have  said,  Congress  “may  not 
lower  the  threshold  for  standing  below  the  minimum  re‐
quirements  imposed  by  the  Constitution,”  but  Congress 
does have the power to “enact statutes creating legal rights, 
the invasion of which creates standing, even though no inju‐
ry would exist without the statute.” Kyles v. J.K. Guardian Sec. 
Servs.,  Inc.,  222  F.3d  289,  294  (7th  Cir.  2000)  (internal  quota‐
tion  marks  omitted).  Accordingly,  Redbox  appears  to  con‐
fuse  the  separate  issue  of  whether  plaintiffs  have  suffered 
financial harm as  a result of the  disclosure with Article III’s 
injury‐in‐fact  requirement  for  purposes  of  constitutional 
standing  to  bring  suit  in  the  first  place.1  By  alleging  that 
Redbox  disclosed  their  personal  information  in  violation  of 
the  VPPA,  Sterk  and  Chung  have  met  their  burden  of 
demonstrating  that  they  suffered  an  injury  in  fact  that  suc‐
cess in this suit would redress. 
                                                 
1  Though  to  be  clear,  the  VPPA  entitles  successful  plaintiffs  to  “actual 

damages  but not  less  than liquidated  damages  in  an amount  of $2,500” 
for an unlawful disclosure of their PII. 18 U.S.C. § 2710(c)(2)(A). 
8                                                       No. 13‐3037 

     B. Redbox’s Disclosures to Stream 
    In  opposing  Redbox’s  motion  for  summary  judgment, 
plaintiffs  focused  on  a  1988  Senate  Judiciary  Report  that 
purportedly  speaks  to  the  type  of  disclosure  that  Congress 
intended  to  permit  under  the  VPPA.  The  Senate  Report 
reads: 
     This  subsection  takes  into  account  that  video  tape 
     service  providers may  use third parties in their busi‐
     ness  operations.  For example, debt  collection is  often 
     conducted  by  third  parties,  with  disclosure  of  credit 
     histories made to third party credit bureaus. Debt col‐
     lection is subject to other Federal laws: disclosures for 
     that purpose continue to be governed by those laws. 
     This subsection also allows disclosure to permit video 
     tape  service  providers  to  use  mailing  houses,  ware‐
     houses, computer services, and similar companies for 
     marketing  to  their  customers.  These  practices  are 
     called “order fulfillment” and “request processing.”  
S.  Rep.  No.  100‐599,  at  14  (1988),  reprinted  in  1988 
U.S.C.C.A.N  4342.  Seizing  on  this  last  paragraph,  plaintiffs 
argued  to  the  district  court  that  the  Senate  Judiciary  Com‐
mittee intended  to  group disclosures  incident  to  “order ful‐
fillment”  and  “request  processing”  (two  of  the  four  disclo‐
sure exceptions) together and define them as disclosures on‐
ly  to  “mailing  houses,  warehouses,  computer  services,  and 
similar  companies  for  marketing  to  their  customers.”  Based 
on that self‐serving interpretation of Congress’s intent, plain‐
tiffs  contended  that  the  VPPA  permits  disclosure  only  to 
third‐parties  engaged  in  (1)  debt  collection,  (2)  transfer  of 
ownership,  and  (3)  marketing—effectively  reducing  the 
No. 13‐3037                                                            9

number of statutory disclosure exceptions from four to three. 
The district court was not persuaded. 
     Highlighting the Supreme Court’s stance that “[e]xtrinsic 
materials  have  a  role  in  statutory  interpretation  only  to  the 
extent that they shed a reliable light on the enacting Legisla‐
ture’s  understanding  of  otherwise  ambiguous  terms,”  and 
the Court’s recognition that committee reports can “give un‐
representative  committee  members  …  both  the  power  and 
the incentive to attempt strategic manipulations of legislative 
history to secure results they were unable to achieve through 
the statutory text,” the district court saw no persuasive rea‐
son  to  effectively  rewrite  a  federal  statute  based  on  an  am‐
biguous  committee  report.  Sterk  v.  Redbox  Automated  Retail, 
LLC, 2013 WL 4451223, at *4–5 (N.D. Ill. Aug. 16, 2013) (quot‐
ing  Exxon  Mobil  Corp.  v.  Allapattah  Servs.,  Inc.,  545  U.S.  546, 
568  (2005)).  In  the  district  court’s  view:  “[i]t  is  undisputed 
that the only functions Stream performs for Redbox are cus‐
tomer  support  services  and  that  Stream  performs  these  ser‐
vices  only  in  response  to  customers’  requests  for  infor‐
mation. It is difficult to imagine a more obvious illustration 
of  ‘request  processing’  given  the  ordinary  meaning  of  that 
term.” Id. at *4. 
    On  appeal,  plaintiffs  abandon  their  contention  that  “or‐
der  fulfillment”  and  “request  processing”  are  synonymous 
with marketing activities. Instead, they argue that Congress 
intended  to  limit  “request  processing”  to  the  processing  of 
requests for specific video materials. The VPPA defines four 
terms, in the following order: (1) “consumer,” (2) “ordinary 
course of business,” (3) personally identifiable information,” 
and (4) “video tape service provider.” 18 U.S.C. § 2710(a). As 
discussed, “ordinary course of business” means “debt collec‐
10                                                        No. 13‐3037 

tion activities, order fulfillment, request processing, and the 
transfer of ownership.” Id. § 2710(a)(2). “Personally identifi‐
able  information,”  the  next  defined  term,  “includes  infor‐
mation  which  identifies  a  person  as  having  requested  or  ob‐
tained specific video materials or services from a video tape 
service  provider.”  Id.  §  2710(a)(3)  (emphasis  added).  Plain‐
tiffs  urge  us  to  read  the  former  definition  as  modifying  the 
latter  and  conclude  that  “request  processing”  refers  only  to 
requests for “specific video materials.” As plaintiffs see it, a 
customer makes a request for specific video materials when 
he  selects  a  particular  movie  to  rent  while  standing  at  a 
Redbox  kiosk.  By  plaintiffs’  logic,  therefore,  Redbox  kiosks 
process all customer “requests” (as they narrowly construct 
that  term),  and  so  any  inquiries  made  by  a  consumer  who 
calls  Redbox’s  customer  service  line  (operated  by  Stream) 
necessarily occur outside of the ordinary course of Redbox’s 
business. 
     There  are  several  problems  with  plaintiffs’  reasoning. 
First,  we  are  unconvinced  that  just  because  PII  includes  in‐
formation that identifies a person as having “requested” ma‐
terials, the phrase “request processing”—which appears ear‐
lier  in  the  statute—is  necessarily  limited  to  that  type  of  re‐
quest.  But  even  assuming  that  the  phrase  is  constrained  in 
that  way,  plaintiffs  mischaracterize  the  VPPA’s  definition  of 
“personally  identifiable  information,”  overlooking  a  critical 
piece  of  the  statutory  language. Again,  PII  is  defined  as  in‐
clusive  of  “information  which  identifies  a  person  as  having 
requested  or  obtained  specific  video  materials  or  services 
from  a  video  tape  service  provider.”  18  U.S.C.  §  2710(a)(3) 
(emphasis added). Only by ignoring the words “or services” 
are  plaintiffs  able  to  craft  a  reading  of  the  statute  that  ex‐
cludes  customer  service  requests  from “request  processing” 
No. 13‐3037                                                        11

with  at  least  some  degree  of  plausibility.  Restoration  of  “or 
services”  to  the  definition  of  PII,  however,  forecloses  plain‐
tiffs’ strained reading altogether, since it is difficult to fathom 
“a  request for  service”  in  the  video  rental  context  that  does 
not  implicate  the  customer  service  that  Stream  provides  for 
Redbox. 
    Moreover,  common  sense  counsels  against  plaintiffs’ 
statutory  construction.  Plaintiffs  argue  that  “request  pro‐
cessing”  refers  only  to  a  Redbox  kiosk’s  computerized  re‐
sponse  when  a  consumer  selects  a  movie  using  the  kiosk’s 
touchscreen,  while  “order  fulfillment”  describes  the  kiosk’s 
dispensing  of  the  selected  movie  after  processing  the  cus‐
tomer’s request. But Congress enacted the VPPA in 1988, be‐
fore the advent of automated kiosks (or internet‐based rental 
companies  or  streaming  services).  Thus,  when  the  law  was 
passed,  Congress  assuredly  had  a  brick‐and‐mortar  video 
rental  store  in  mind.  The  “ordinary  course”  of  that  rental 
store’s business would have included typical interactions be‐
tween  a  customer  and  the  store  clerk,  who  in  many  cases 
would have accessed an individual customer’s rental history, 
address,  and  other  personal  information  during  the  check‐
out  process.  And  if  that  customer  experienced  technical 
problems  with  his  rented  VHS  upon  his  return  home  from 
the store, he would have called the store to complain or seek 
a refund. He also would have called to complain if the store 
overcharged his credit card. All of these interactions, occur‐
ring within the store’s ordinary course of business, constitute 
that  customer’s  “request  processing”  and  “order  fulfill‐
ment,”  if  ordinary  meaning  is  assigned  to  those  terms.  Ac‐
cordingly,  plaintiffs’  attempt  to  carve  out  customer  service 
from a video rental company’s “ordinary course of business” 
is unpersuasive. Congress, of course, did not draft the VPPA 
12                                                        No. 13‐3037 

only  with  automated  video  rental  kiosks  in  mind,  and  so  it 
defies  logic  to  construe  the  statute’s  terms  as  if  it  had.  Be‐
sides,  though  a  typical  visit  to  a  Redbox  kiosk  may  not  ne‐
cessitate an interaction between a customer and a live service 
representative,  some  do—which  is  precisely  why  Redbox 
provides  its  customers  with  the  phone  number  for  its  call 
center. And  when  the  VPPA  was  enacted,  we  can  safely  as‐
sume  that  Congress  contemplated  customer  service  as  part 
and  parcel  of  the  ordinary  rental  experience.  That  Redbox 
has  replaced  most  live  customer  service  interactions  with  a 
computer interface does not change this. 
     Plaintiffs  argue  that  even  if  responding  to  customer  ser‐
vice requests is incident to Redbox’s ordinary course of busi‐
ness,  Redbox  violates  the  VPPA  by  preemptively  disclosing 
its  entire  customer  database  to  Stream,  rather  than  waiting 
until Stream receives a call from a Redbox user and disclos‐
ing to Stream just the PII for that customer. In other words, 
plaintiffs draw a distinction between disclosure of customer 
PII  that  is  proactive  (in  anticipation  of  customer  requests) 
and disclosure that is  reactive (in  response to an individual 
customer’s  call).  We  find  that  distinction  meaningless,  be‐
cause the permissibility of disclosure under the VPPA turns 
on  the  underlying  purpose  for  which  Redbox  provides  the 
information to a third party. And whether proactive or reac‐
tive,  Redbox’s  purpose  for  disclosing  the  information  to 
Stream is the same. 
    Our  decision  in  Gracyk  v.  West  Publ’g  Co.,  660  F.3d  275 
(7th Cir. 2011), underscores our conclusion. Gracyk involved 
a similar challenge under the Driver’s Privacy Protection Act 
(“DPPA”).  There,  the  plaintiffs  alleged  that  defendant  West 
Publishing  acquired  their  personal  information  from  motor 
No. 13‐3037                                                          13

vehicle records for resale in violation of the DPPA. Id. at 276–
77. The DPPA prohibits state DMVs from disclosing personal 
information  about  individuals  that  the  DMV  obtained  in 
connection with a motor vehicle record, and it prohibits pri‐
vate  individuals  from  knowingly  obtaining  or  disclosing 
such information. Id. at 277. But like the VPPA, the DPPA in‐
cludes several disclosure exceptions. Id. The Gracyk plaintiffs 
alleged  that  West  Publishing  obtained  personal  information 
from state DMVs,  stored it in a database,  and  then sold  the 
information to others. Id. at 279. The plaintiffs, however, did 
not  challenge  the  lawfulness  of  West  Publishing’s  disclo‐
sures; instead, the plaintiffs argued that the act of storing the 
information in a database (prior to a lawful disclosure) was 
illegal  under  the  DPPA.  Id.  We  disagreed,  noting  that 
“[t]here  is  no  meaningful  difference  in  terms  of  West  Pub‐
lishing’s  purpose  between  the  practice  the  plaintiffs  ap‐
prove—obtaining the records each time West Publishing re‐
ceives  a  valid  request—and  the  practice  they  object  to—
compiling  the  records  first  and  then  disclosing  them  in  re‐
sponse  to  a  valid  request.  In  both  cases,  West  Publishing’s 
‘purpose’  for  obtaining  the  records”  is  the  same.  Id.  at  279–
80. 
     That reasoning applies with equal force here. If it is per‐
missible  to  disclose  PII  to  Stream  in  order  to  respond  to  a 
customer’s  call,  there  is  nothing  objectionable  about 
Redbox’s  wholesale  disclosure  of  information  pertaining  to 
all  customers,  for  use  in  the  event  of  such  a  call.  Likewise, 
plaintiffs take issue with Stream’s use of customer PII during 
training  exercises  in  advance  of  such  calls,  but—again—the 
purpose underlying Redbox’s disclosure of the PII is proper. 
Disclosure  of  customer  information  for  training  purposes 
may  not  be  incident  to  a  specific  customer  service  request, 
14                                                          No. 13‐3037 

but  it  is,  of  course,  incident  to  the  request  processing  func‐
tion that Stream serves. 
      C. Redbox’s Disclosures to Iron Mountain 
    Plaintiffs also complain on appeal that the district court’s 
summary  judgment  ruling  ignored  Redbox’s  disclosure  of 
customer  PII  to  Iron  Mountain,  the  vendor  with  which 
Redbox apparently stores backup tapes containing company 
records.  In  their  brief  in  opposition  to  Redbox’s  motion  for 
summary judgment, plaintiffs included a single reference to 
Iron  Mountain,  complaining  in  a  footnote  that  Redbox’s 
summary judgment motion “inexplicably ignore[d]” the fact 
that  Redbox  stores  backup  tapes  containing  company  data 
with  the  storage  vendor  (a  fact  revealed  by  a  Rule  30(b)(6) 
deponent during the course of discovery). Pl. Opp. to MSJ p. 
4  n.1  [194].  In  conclusory  fashion,  plaintiffs  represented  in 
their opposition brief that Redbox does not store these back‐
up tapes in the ordinary course of business, but, nonetheless, 
announced  that  their  brief  would  focus  solely  on  Redbox’s 
disclosures to Stream. Plaintiffs, therefore, did not sufficient‐
ly raise this issue at summary judgment and, thus, failed to 
preserve  it  for  appeal.  See  Puffer  v.  Allstate Ins.  Co.,  675  F.3d 
709, 718 (7th Cir. 2012) (“[A]rguments that have been raised 
may  still  be  waived  on  appeal  if  they  are  underdeveloped, 
conclusory, or unsupported by law.”); APS Sports Collectibles, 
Inc. v. Sports Time, Inc., 299 F.3d 624, 631 (7th Cir. 2002) (“It is 
not  this  courtʹs  responsibility  to  research  and  construct  the 
partiesʹ  arguments,  and  conclusory  analysis  will  be  con‐
strued  as  waiver.”)  (internal  citation  and  quotation  marks 
omitted);  United  States  v.  Dunkel,  927  F.2d  955,  956  (7th  Cir. 
1991)  (“A  skeletal  ‘argument,’  really  nothing  more  than  an 
assertion, does not preserve a claim.”). 
No. 13‐3037                                                          15

     Moreover,  plaintiffs  seem  to  misunderstand  the  burden 
of  proof  at  summary  judgment.  We  have  been  clear  that 
“Federal  Rule  of  Civil  Procedure  56  imposes  an  initial  bur‐
den  of  production  on  the  party  moving  for  summary  judg‐
ment  to  inform  the  district  court  why  a  trial  is  not  neces‐
sary.” Modrowski v. Pigatto, 712 F.3d 1166, 1168 (7th Cir. 2013) 
(citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). That 
burden  “may  be  discharged  by  showing  …  that  there  is  an 
absence of evidence to support the nonmoving partyʹs case.” 
Id.  (internal  quotation  marks  omitted).  Upon  such  a  show‐
ing,  the  non‐movant  (here,  plaintiffs)  then  must  “make  a 
showing  sufficient  to  establish  the  existence  of  an  element 
essential  to  that  partyʹs  case.”  Id.  Put  another  way,  the  non‐
movant  must  “go  beyond  the  pleadings  (e.g.,  produce  affi‐
davits,  depositions,  answers  to  interrogatories,  or  admis‐
sions  on  file)  to  demonstrate  that  there  is  evidence  ‘upon 
which  a  jury  could  properly  proceed  to  find  a  verdict’  in 
[their] favor.”  Id. at 1169 (quoting Anderson v. Liberty Lobby, 
Inc.,  477  U.S.  242,  251  (1986)).  Plaintiffs  not  only  failed  to 
make  this  showing  at  summary  judgment,  they  expressly 
renounced their opportunity to do so. 
    In  their  reply  brief  on  appeal,  plaintiffs  argue  that 
“Redbox had the burden of establishing that the undisputed 
facts  showed  that  it  did  not  disclose  Plaintiffs’  personally 
identifiable [sic] to anyone in violation of the VPPA.” Reply 
Br.  19.  Yet  summary  judgment  is  proper  against  “a  party 
who fails to make a showing sufficient to establish the exist‐
ence of an element essential to that party’s case and on which 
that party will bear the burden of proof at trial.” Celotex, 477 
U.S.  at  322.  Thus,  it  was  plaintiffs’  burden  at  summary 
judgment to point to evidence that—taken as true and draw‐
16                                                      No. 13‐3037 

ing all reasonable inferences in their favor—established a vi‐
olation of the VPPA, not Redbox’s burden to disprove one. 
    Based  on  evidence  in  the  record—which  reveals  simply 
that Redbox stores backup data with Iron Mountain—a fact‐
finder  would  have  no  idea  what  information  Redbox  dis‐
closed to Iron Mountain, let alone why or when Redbox dis‐
closed it. Therefore, even if plaintiffs had properly raised the 
issue to the district court at summary judgment, no reasona‐
ble  factfinder  could  conclude  (on  such  minimal  evidence) 
that Redbox disclosed customer PII to Iron Mountain in vio‐
lation of the VPPA. 
      D. Plaintiffs’ Motion for Additional Discovery 
    For  similar  reasons,  the  district  court  did  not  abuse  its 
discretion  by  denying  plaintiffs’  motion  for  more  discovery 
pursuant  to  Federal  Rule  of  Civil  Procedure  56(d).  Rule  56 
permits a district court to delay consideration of a summary 
judgment motion and order additional discovery before rul‐
ing  if  the  non‐movant  demonstrates  that  “it  cannot  present 
facts essential to justify its opposition.” Fed. R. Civ. P. 56(d). 
The Rule places the burden on the non‐movant that believes 
additional  discovery  is  required  to  “state  the  reasons  why 
the  party  cannot  adequately  respond  to  the  summary  judg‐
ment motion without further discovery.” Deere & Co. v. Ohio 
Gear, 462 F.3d 701, 706 (7th Cir. 2006). 
    Plaintiffs  identified  two  discrete  areas  of  discovery  that 
they allegedly needed to further explore in order to respond 
to  Redbox’s  summary  judgment  motion  as  it  pertained  to 
Stream: (1) information regarding the “technical” method by 
which  Stream  “queries  Redbox’s  database,”  and  (2)  infor‐
mation  that  would  shed  more  light  on  whether  Stream  had 
No. 13‐3037                                                                  17

accessed all, or just some, of Redbox’s customer records. Nei‐
ther of these topics were material to the district court’s sum‐
mary judgment ruling. How Stream accesses Redbox’s infor‐
mation  is  irrelevant  to  whether  disclosures  to  Stream  fall 
within  the  VPPA’s  “ordinary  course  of  business”  exception, 
and the district court made clear in its opinion that it would 
reach the same conclusion (one which we endorse on appeal) 
regardless of whether Stream had access to all customer rec‐
ords or just some of them. Plaintiffs therefore fell far short of 
meeting  their  burden  to  identify  material  facts  needed  to 
oppose  summary  judgment.  Accordingly,  the  district  court 
did  not  abuse  its  discretion  in  denying  plaintiffs  additional 
discovery before ruling on Redbox’s motion.2  
       

                                                 
2  Plaintiffs contend that the district court’s denial of their Rule 56(d) mo‐

tion sets a “dangerous precedent,” arguing that Redbox unfairly moved 
for summary judgment at the close of class discovery, before merits dis‐
covery had begun. But Redbox explains that the “merits” portion of dis‐
covery  was  limited  to  information  concerning  unnamed  putative  mem‐
bers. “Class” discovery was designed to determine whether Redbox dis‐
closed  prohibited  information  about  named  plaintiffs  Sterk  and  Chung, 
and,  if  so,  whether  the  class  requirements  of  Rule  23  were  met.  As 
Redbox points out, over the lengthy discovery period prior to the filing 
of its summary judgment motion, it provided plaintiffs with all relevant 
information  concerning  the  named  plaintiffs  and  in‐depth  descriptions 
(pursuant to interrogatories and Rule 30(b)(6) depositions) of the various 
vendors with which Redbox shares customer data. The only discovery it 
refused  plaintiffs  during  “class”  discovery  concerned  the  identities  and 
rental  histories  of  yet‐to‐be‐named  class  members.  Summary  judgment 
turned  on  the  legal  significance  of  Stream’s  role  as  Redbox’s  customer 
service vendor. All material information pertaining to that question had 
been sought and received by plaintiffs prior to summary judgment.  
18                                                No. 13‐3037 

                        III. Conclusion 
   For  the  foregoing  reasons,  we AFFIRM  the  judgment  of 
the district court.